Title: To George Washington from William Grayson, 3 October 1785
From: Grayson, William
To: Washington, George



Dear Sir
New York Octob. 3rd 1785

The requisition is at length finished, & which I have now the honor of inclosing; the article of 30,000 dollars for fœderal buildings at Trenton is expunged; & I think the opposition to that measure is gaining strength. Some of the Southern States begin to view it in a different light.
Congress have passed a resolution authorizing the Post Master general under the direction of the Board of Treasury to contract with the Owners of the Stage coaches for the transportation of the Mail; it is expected the contracts will be formed in the course of the next month: after which there will be three mails a week through the Southern States. A new Ordinance for the Post Office is ready to be reported in which there are clauses for cross posts from Alexandria to Fort Pitt, & from Albany to the limits of Canada, but it is doubtful whether in this present Congress either will take effect.
Mr Payne has a memorial before Congress, to be allowed a sum of money for his services, to which there is a favorable report from a Commee but I am fearful that nothing of consequence will take effect. I have the honor to be with the highest respect Yr Affect, fd & Most Obedt Serv.

Willm Grayson

